     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 1 of 31




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

R. ANTHONY RUPP, III,

                     Plaintiff,
       v.                                                         DECISION AND ORDER
                                                                      17-CV-1209S
THE CITY OF BUFFALO,
DANIEL DERENDA,
  Individually and in his capacity as Police
  Commissioner of the Buffalo Police Department,
TODD C. McALISTER,
  Individually and in his capacity as a
  Buffalo Police Officer,
NICHOLAS PARISI,
  Individually and in his capacity as a
  Buffalo Police Officer, and
JEFFREY GIALLELLA,
  Individually and in his capacity as a
  Buffalo Police Lieutenant,

                     Defendants.



                                    I. INTRODUCTION

       In this action, Plaintiff R. Anthony Rupp, III, a local attorney, alleges that the City

of Buffalo and several of its police officers violated his constitutional rights in the course

of issuing him a summons for yelling at a passing vehicle.

       Presently before this Court is the Report and Recommendation of the Honorable

Jeremiah J. McCarthy, United States Magistrate Judge, recommending that Rupp’s

motion for summary judgment be denied and that Defendants’ omnibus motion for

dispositive relief be granted in part and denied in part.     (Docket No. 30.) Both sides

have objected to portions of the Report and Recommendation.           (Docket Nos. 31, 32.)

With briefing complete and oral argument unnecessary, this Court will accept in part and
                                              1
      Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 2 of 31




set aside in part the Report and Recommendation, deny Rupp’s motion for summary

judgment, and grant summary judgment in Defendants’ favor.

                                          II. BACKGROUND

    A. Facts

        The material facts are generally not in dispute.            On December 1, 2016, Rupp and

his wife, Linda, left Chef’s Restaurant on Seneca Street in the City of Buffalo at

approximately 8:30 p.m.          (Affidavit of R. Anthony Rupp (“Rupp Aff.”), ¶ 3; 1 Affidavit of

Linda Rupp (“L. Rupp Aff.”), ¶¶ 1, 2. 2) They exited the restaurant and proceeded to

cross Seneca Street toward the Chef’s parking lot.              (Rupp Aff., ¶ 3.) It was dark but for

illumination from the streetlights and nearby lit signs.           (Rupp Aff., ¶ 3; L. Rupp Aff., ¶ 2.)

        At the same time, Defendant Todd C. McAlister, a police officer with the Buffalo

Police Department, was driving a police vehicle on Seneca Street near Chef’s, not far

from the Buffalo Police Department garage on Seneca Street.                          (Affidavit of Todd C.

McAlister (“McAlister Aff.”), Docket No. 25-2, ¶¶ 3, 4.)

        As the Rupps began to cross Seneca Street, Rupp checked both ways and did not

see any vehicles.       (Rupp. Aff., ¶ 3.) The couple crossed to the middle of the street, at

which time Rupp noticed a vehicle—later learned to be McAlister’s—approaching from

approximately 200 feet away.           (Rupp. Aff., ¶ 4.) Rupp could see only the outline of the

vehicle because its headlights and running lights were off.               (Rupp Aff., ¶ 4; L. Rupp Aff.,

¶ 3.) The approaching vehicle “startled” Rupp since it came “out of nowhere” and, in


1 Rupp’s affidavit, with attached exhibits, is found at Docket No. 20-3, pp. 2-81.

2 Linda Rupp’s affidavit is found at Docket No. 20-3, pp. 83-87.

                                                     2
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 3 of 31




Rupp’s judgment, was “rapidly approaching.”       (Rupp Aff., ¶ 4.)       Rupp said to Linda,

“Watch out—he has no lights on,” and he quickly ushered her the rest of the way across

Seneca Street.     (Rupp Aff., ¶ 4; L. Rupp Aff., ¶ 3.) Defendants admit that McAllister

was driving the vehicle without its headlights or running lights on.             (Defendants’

Response to Plaintiffs’ Statement of Material Facts (“Defendants’ Response”), Docket No.

25-3, ¶¶ 4, 17.)

       In the meantime, two women were crossing Seneca Street from the far end of the

Chef’s parking lot, heading toward the restaurant-side of Seneca Street (crossing the

opposite way as the Rupps further down Seneca Street).           (Rupp Aff., ¶ 6; L. Rupp Aff.,

¶ 4.) They stepped directly into McAlister’s path.      (Rupp Aff., ¶ 6; L. Rupp Aff., ¶ 4;

McAlister Aff., ¶ 4.) Rupp was certain that they would be hit, but McAlister stopped the

vehicle before reaching them.    (Rupp Aff., ¶ 6; McAlister Aff., ¶ 5.)

       McAlister does not estimate how far he was from the women when he stopped, but

Rupp approximates that McAlister was two feet from the women, while Linda states that

McAlister was “only inches” from them.       (Rupp Aff., ¶ 6; L. Rupp Aff., ¶ 4.)         After

stopping, McAlister flashed his headlights as a signal to the women that they could safely

cross. (Rupp Aff., ¶ 6; L. Rupp Aff., ¶ 4; McAlister Aff., ¶ 5.) The vehicle’s lights then

went dark again as McAlister proceeded.      (Rupp Aff., ¶ 6.)

       At that point, Rupp yelled out, “Turn your lights on, asshole.” (Rupp Aff., ¶ 7; L.

Rupp Aff., ¶ 5.) McAlister heard Rupp’s “loud yell” from inside his moving vehicle as he

proceeded down Seneca Street.       (McAlister Aff., ¶ 7.) In response, McAlister turned

into the Chef’s parking lot where he encountered the Rupps.          (Rupp Aff., ¶ 9; L. Rupp


                                             3
        Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 4 of 31




Aff., ¶ 6; McAlister Aff., ¶ 7; Defendants’ Response, ¶ 10.) It was not until this time that

both Rupp and Linda realized, for the first time, that the vehicle was a Buffalo Police

Department SUV being driven by a Buffalo police officer.                  (Rupp Aff., ¶ 10; L. Rupp Aff.,

¶ 7.)

         From his vehicle, McAlister told Rupp that he could arrest him for yelling as he did.

(Rupp Aff., ¶ 11; L. Rupp Aff., ¶ 8; Defendants’ Response, ¶ 11.) Rupp responded that

McAlister should not be driving with his headlights off and told him that he almost hit two

pedestrians.       (Rupp Aff., ¶ 12; L. Rupp Aff., ¶ 9; Defendants’ Response, ¶ 12.)

McAlister then exited the vehicle, asked Rupp for identification, and told him that he was

detained.     (Rupp Aff., ¶ 13; L. Rupp Aff., ¶ 10; Defendants’ Response, ¶ 13.) Rupp

produced his attorney-identification card, and the two men continued to argue over what

had transpired. 3 (Rupp Aff., ¶¶ 13-15; L. Rupp Aff., ¶¶ 10, 12, 13.) McAlister contends

that Rupp refused, at that time, to produce his driver’s license.                (McAlister Aff., ¶ 8.)

         Defendant Nicholas Parisi, a Buffalo police officer, then arrived on the scene.

(Rupp Aff., ¶ 16; L. Rupp Aff., ¶ 14; McAlister Aff., ¶ 9.) Rupp asked Parisi to issue

McAlister a summons for driving without his lights on.                 (Rupp Aff., ¶ 18; L. Rupp Aff., ¶

15; Defendants’ Response, ¶ 19.) Parisi refused.                  (Rupp Aff., ¶ 18; L. Rupp Aff., ¶ 15.)

McAlister then again asked Rupp for his driver’s license, which Rupp produced.                          (Rupp

Aff., ¶ 20; L. Rupp Aff., ¶ 16; McAlister Aff., ¶ 11.)



3 The Rupps maintain that McAlister told them that he was driving a lieutenant’s vehicle and taking it in to
be serviced. (Rupp Aff., ¶ 13; L. Rupp Aff., ¶ 12.) McAlister denies this account and maintains that the
Rupps repeatedly misstated to Parisi and Giallella that he said he was driving the lieutenant’s vehicle to the
garage. (McAlister Aff., ¶ 9; Defendants’ Response, ¶ 15.) McAlister insists that he was assigned to
retrieve the lieutenant’s vehicle from the Buffalo Police Department garage and drive it to the district station
house. (McAlister Aff., ¶ 3.)
                                                       4
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 5 of 31




         At this point, Defendant Jeffrey Giallella, a Buffalo police lieutenant, joined the

scene.     (Rupp Aff., ¶ 21; L. Rupp Aff., ¶ 17; McAlister Aff., ¶ 9.) Rupp asked Giallella

to cite McAlister for violating the traffic law, instigating the parking lot encounter, and

threatening him with arrest.    (Rupp Aff., ¶ 22; L. Rupp Aff., ¶ 20; Defendants’ Statement,

¶¶ 23, 24.) After conferring with McAlister and Parisi, Giallella returned to Rupp and

silently handed him a summons, written by McAlister, for violating § 293-4 (G) of the

Buffalo City Code (noise ordinance).     (Rupp Aff., ¶ 23; L. Rupp Aff., ¶¶ 20, 21; McAlister

Aff., ¶ 12.) All parties then left the scene without further discussion.   (Rupp Aff., ¶ 24;

L. Rupp Aff., ¶ 21.)

         The next day, December 2, 2016, Rupp wrote to Defendant Daniel Derenda,

Commissioner of the Buffalo Police Department, to complain about the incident from the

night before.    (Rupp Aff., ¶ 25; Defendants’ Statement, ¶ 27.) Derenda did not respond.

(Rupp Aff., ¶ 25; Defendants’ Statement, ¶ 27.)

         On October 23, 2017, Rupp and his lawyer appeared before the City of Buffalo

Bureau of Administrative Adjudication Department on the noise-ordinance violation.

(Rupp Aff., ¶ 26; Defendants’ Statement, ¶ 28.)        Rupp was found not guilty and the

charge was dismissed. (Rupp Aff., ¶ 27; Defendants’ Statement, ¶ 29.)

   B. Procedural History

         Rupp filed the instant action on November 22, 2017, about one month after the

violation appearance.     (Complaint, Docket No. 1.)     He asserts 13 federal and state

causes of action as follows:




                                              5
      Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 6 of 31




            •   First Amendment retaliation against McAlister, Parisi, and Giallella 4 (42
                U.S.C. § 1983) (id. ¶¶ 73-83);

            •   Fourth and Fourteenth Amendment false arrest against McAlister, Parisi,
                and Giallella (42 U.S.C. § 1983) (id. ¶¶ 84-92);

            •   Fourth and Fourteenth Amendment malicious prosecution against all
                defendants (42 U.S.C. § 1983) (id. ¶¶ 93-99);

            •   New York false arrest against all defendants (id. ¶¶ 100-107);

            •   New York malicious prosecution against all defendants (id. ¶¶ 108-114);

            •   First, Fourth, and Fourteenth Amendment failure to supervise and train
                against the City of Buffalo and Derenda (42 U.S.C. § 1983) (“Monell claims”)
                (id. ¶¶ 115-124);

            •   New York respondeat superior against the City of Buffalo (id. ¶¶ 125-128);

            •   First Amendment overbreadth challenge to Buffalo City Code § 293-4 (G)
                (42 U.S.C. § 1983) (id. ¶¶ 129-136);

            •   First Amendment as-applied challenge to Buffalo City Code § 293-4 (G) (42
                U.S.C. § 1983) (id. ¶¶ 137-142);

            •   Fourteenth Amendment void-for-vagueness challenge to Buffalo City Code
                § 293-4 (G) (42 U.S.C. § 1983) (id. ¶¶ 143-147);

            •   Failure to intervene against Parisi and Giallella (42 U.S.C. § 1983) (id. ¶¶
                148-153);

            •   Punitive damages against all defendants (id. ¶¶ 154-155);

            •   Attorney’s fees and costs against all defendants (42 U.S.C. § 1988) (id. ¶¶
                156-157).

        Following the close of discovery, the parties filed dispositive motions, which this

Court referred to Judge McCarthy pursuant to 28 U.S.C. § 636 (b)(1)(A)-(C).                       (Docket



4 Rupp sues the individual defendants in both their individual and official capacities.   (Complaint, ¶¶ 13-
18.)
                                                     6
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 7 of 31




Nos. 20, 21, 22.) Judge McCarthy filed his Report and Recommendation on August 7,

2019.    (Docket No. 30.) After the parties filed objections and completed briefing, this

Court took the motions and objections under advisement without oral argument on

September 11, 2019. (Docket Nos. 31, 32, 34-37.)

   C. The Report and Recommendation

        Judge McCarthy makes numerous findings and recommendations in his Report

and Recommendation.       Most prominently, he finds that there are disputed issues of

material fact concerning whether McAlister had probable cause to detain and cite Rupp

for violating the noise ordinance.   (Report and Recommendation, Docket No. 30, pp. 8-

12.) Due to that finding, Judge McCarthy recommends denial of summary judgment on

Rupp’s First Amendment retaliation claim (id. pp. 7-14), Fourth Amendment and state law

false arrest claims (id. pp. 14-17), state law malicious prosecution claim as to McAlister

(id. p. 19), and the defendants’ qualified immunity defenses (id. pp. 13-14, 16-17, 20, 21),

all of which are dependent on the probable cause question.     Relatedly, Judge McCarthy

also finds that disputed issues of material fact preclude summary judgment on Rupp’s

failure-to-intervene claim (id. at pp. 20-21) and New York respondeat superior claim (id.

pp. 25-26) since it cannot be determined at this stage whether a violation of any rights

occurred.

        As to Rupp’s constitutional challenges to Buffalo City Code § 293-4 (G), Judge

McCarthy recommends granting summary judgment to Defendants on Rupp’s facial

challenges because Rupp fails to establish that the noise ordinance is either

unconstitutionally overbroad or vague.   (Id. pp. 26-29, 32.) But as to Rupp’s as-applied


                                             7
      Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 8 of 31




challenge, Judge McCarthy finds that disputed issues of material fact exist concerning

whether Rupp’s conduct violated the noise ordinance, thereby precluding summary

judgment.      See id. pp. 29-30.

        Finally, Judge McCarthy recommends dismissal of several of Rupp’s claims as

follows: Fourteenth Amendment false arrest claim (id. p. 14); Fourth and Fourteenth

Amendment malicious prosecution claims (id. pp. 18-19); state law malicious prosecution

claim as to Derenda, Parisi, and Giallella (id. p. 20); Monell claims (id. pp. 21-25); the

official capacity suits against Derenda, McAlister, Parisi, and Giallella (id. p. 7); and the

causes of action for punitive damages and attorney’s fees (as distinct from the same as

forms of relief) (id. at pp. 30-31).

                                           III.   DISCUSSION

    A. Legal Standards

        1. Review of Magistrate Judge Report and Recommendation

        Within 14 days after service of a magistrate judge’s Report and Recommendation,

a party “may serve and file specific, written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72 (b)(2); Local Rule 72 5.                     The district judge must

then “make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636 (b)(1); Fed.

R. Civ. P. 72 (b)(3).         But if no objections are made, or if an objection “is general,

conclusory, perfunctory, or a mere reiteration of an argument made to the magistrate

judge,” the district judge reviews that portion of the Report and Recommendation only for


5 Referring to the Local Rules of Civil Procedure for the United States District Court for the Western District
of New York.
                                                      8
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 9 of 31




clear error.   Taylor Threefeathers Blackhawk v. Hughes, 9:20-CV-241 (LEK/TWD), 2021

WL 752838, at *1 (N.D.N.Y. Feb. 26, 2021) (citing Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013)).       The district judge “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636 (b)(1); see also Fed. R. Civ. P. 72 (b)(3).        The district judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions. Id.

       2. Summary Judgment Standard

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56 (a). A fact is “material” if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505,

91 L. Ed. 2d 202 (1986).     An issue of material fact is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

       In deciding a motion for summary judgment, the evidence and the inferences

drawn from the evidence must be "viewed in the light most favorable to the party opposing

the motion."    Addickes v. S.H. Kress & Co., 398 U.S. 144, 158-59, 90 S. Ct.1598, 1609,

26 L. Ed. 2d 142 (1970).    "Only when reasonable minds could not differ as to the import

of evidence is summary judgment proper." Bryant v. Maffucci, 923 F.2d 979, 982 (2d

Cir. 1991).    Indeed, “[i]f, as to the issue on which summary judgment is sought, there is

any evidence in the record from which a reasonable inference could be drawn in favor of

the opposing party, summary judgment is improper.” Sec. Ins. Co. of Hartford v. Old


                                              9
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 10 of 31




Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004) (citations omitted).

       But a “mere scintilla of evidence” in favor of the nonmoving party will not defeat

summary judgment.      Anderson, 477 U.S. at 252.         A nonmoving party must do more

than cast a “metaphysical doubt” as to the material facts, Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986); it must

“offer some hard evidence showing that its version of the events is not wholly fanciful,”

D’Amico v. City of New York, 132 F.3d 145, 49 (2d Cir. 1998).        That is, there must be

evidence from which a factfinder could reasonably find for the nonmoving party.

Anderson, 477 U.S. at 252.

       In the end, the function of the court at the summary judgment stage is not “to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial." Id. at 249; see also Jeffreys v. City of New York, 426 F.3d 549,

551 (2d Cir. 2005) (“district courts may not weigh evidence or assess the credibility of

witnesses at the summary judgment stage”).       “Assessments of credibility and choices

between conflicting versions of the events are matters for the jury, not for the court on

summary judgment.” Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996).

       This same standard applies to cross motions for summary judgment.                See

Morales v. Quintel Ent., Inc., 249 F.3d 115, 121 (2d Cir. 2001).       “[W]hen both parties

move for summary judgment, asserting the absence of any genuine issues of material

fact, a court need not enter judgment for either party.    Rather, each party’s motion must

be examined on its own merits, and in each case all reasonable inferences must be drawn

against the party whose motion is under consideration.”         Id. (citing Heublein, Inc. v.


                                            10
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 11 of 31




United States, 996 F.2d 1455, 1461 (2d Cir. 1993); Schwabenbauer v. Bd. of Educ., 667

F.2d 305, 314 (2d Cir. 1981)).

       3. Section 1983 and Personal Involvement

       Rupp brings his federal claims under 42 U.S.C. § 1983.      Civil liability is imposed

under ' 1983 only upon persons who, acting under color of state law, deprive an individual

of rights, privileges, or immunities secured by the Constitution and laws.   See 42 U.S.C.

' 1983.   To succeed on a § 1983 claim, a plaintiff must establish that the challenged

conduct “(1) was attributable to a person acting under color of state law, and (2) deprived

the plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the

United States.” Whalen v. Cnty. of Fulton, 126 F.3d 400, 405 (2d Cir. 1997); see also

Hubbard v. J.C. Penney Dep’t Store, 05-CV-6042, 2005 WL 1490304, at *1 (W.D.N.Y.

June 14, 2005).

       Personal involvement in the deprivation of a federal constitutional right is the sine

qua non of liability under § 1983.   See Haygood v. City of New York, 64 F. Supp. 2d 275,

280 (S.D.N.Y. 1999).      It is well settled in this circuit that personal involvement by

defendants in cases alleging constitutional deprivations is a prerequisite to an award of

damages under § 1983.      See McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977);

Richardson v. Coughlin, 101 F. Supp. 2d 127, 129 (W.D.N.Y. 2000); Pritchett v. Artuz,

No. 99 Civ. 3957 (SAS), 2000 WL 4157, at *5 (S.D.N.Y. Jan. 3, 2000).

       The Second Circuit construes personal involvement in this context to mean “direct

participation, or failure to remedy the alleged wrong after learning of it, or creation of a

policy or custom under which unconstitutional practices occurred, or gross negligence in


                                             11
       Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 12 of 31




managing subordinates.” Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996); see also

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994).         Personal involvement need not be

active participation.    It can be found “when an official has actual or constructive notice of

unconstitutional practices and demonstrates gross negligence or deliberate indifference

by failing to act.”     See Meriwether v. Coughlin, 879 F.2d 1037, 1048 (2d Cir. 1989).

Thus, personal involvement can be established by showing that

               (1) the defendant participated directly in the alleged
               constitutional violation; (2) the defendant, after being informed
               of the violation through a report or appeal, failed to remedy
               the wrong; (3) the defendant created a policy or custom under
               which unconstitutional practices occurred, or allowed the
               continuance of such a policy or custom; (4) the defendant was
               grossly negligent in supervising subordinates who committed
               the wrongful acts; or (5) the defendant exhibited deliberate
               indifference to others’ rights by failing to act on information
               indicating that constitutional acts were occurring.

Liner v. Goord, 582 F. Supp. 2d 431, 433 (W.D.N.Y. 2008) (citing Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995)); Hayut v. State Univ. of N.Y., 352 F.3d 733, 753 (2d Cir.

2003).

   B. Clear Error Review

         There are no objections to several recommendations in the Report and

Recommendation.          Neither side objects to Judge McCarthy’s recommendation that

Defendants be granted summary judgment on Rupp’s overbreadth (eighth cause of

action) and vagueness (tenth cause of action) challenges to Buffalo City Code § 293-4

(G).    Nor does either side object to Judge McCarthy’s recommendation that the following

claims be dismissed: Fourteenth Amendment false arrest (portion of second cause of

action); Fourth and Fourteenth Amendment malicious prosecution (third cause of action);
                                               12
       Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 13 of 31




state law malicious prosecution as to Derenda, Parisi, and Giallella (portion of fifth cause

of action); Monell claims (sixth cause of action); punitive damages (twelfth cause of

action); attorney’s fees (thirteenth cause of action); and the official capacity suits against

Derenda, McAlister, Parisi, and Giallella.             Finding no clear error in any of these

recommendations, this Court accepts and adopts the relevant portions of Judge

McCarthy’s Report and Recommendation without modification.

   C. De Novo Review

        Both sides object to the remaining portions of the Report and Recommendation.

Rupp objects to Judge McCarthy’s finding that disputed issues of material fact concerning

probable cause preclude summary judgment in his favor.                    In Rupp’s view, Judge

McCarthy should have recommended granting him summary judgment on his remaining

causes of action after finding that his yell was an objectively warranted and justified

warning, without the need for factfinding as to his purpose in using an expletive.                 He

argues that his purpose, which Judge McCarthy found was in dispute, is irrelevant to the

probable cause analysis and violates public policy, since no reasonable person could be

annoyed or disturbed by an objectively warranted and justified warning.                 (Docket No.

31.)

        Defendants similarly object to Judge McCarthy’s finding that disputed issues of

material fact preclude a probable cause determination. 6               But they maintain that the

undisputed record demonstrates that probable cause existed for McAlister to detain and



6 Defendants assert other objections as well, but given the outcome herein, this Court need not address
them.

                                                  13
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 14 of 31




cite Rupp for violating the noise ordinance, and therefore, they are entitled to summary

judgment on the remaining causes of action. They also maintain that the undisputed

facts demonstrate that Rupp was not engaging in protected speech when he yelled at

McAlister’s vehicle.

         Upon review of the parties’ arguments, both in their dispositive motions and

objections, this Court finds that Defendants are entitled to summary judgment on each of

the remaining causes of action.          The relevant portions of the Report and

Recommendation will therefore be set aside in favor of the de novo disposition explained

below.

         1. First Amendment Retaliation Claim

         Rupp maintains that he is entitled to summary judgment because the undisputed

facts establish that the individual defendants retaliated against him for engaging in

constitutionally protected speech: speech criticizing or challenging police conduct.   In

response, Defendants contend that Rupp was not engaged in protected speech, that his

speech was not chilled, and that, in any event, McAlister had probable cause to detain

and cite Rupp after he yelled out in a public place.   They therefore ask for summary

judgment in their favor.    As noted, Judge McCarthy found that Rupp engaged in

constitutionally protected criticism of law enforcement, but further found that summary

judgment is precluded for both sides because disputed issues of material fact exist

concerning whether McAlister had probable cause to detain and cite Rupp.

         The First Amendment prohibits government officials from retaliating against

individuals for engaging in protected speech. See Lozman v. City of Riviera Beach, Fla.,


                                           14
      Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 15 of 31




__ U.S. __, 138 S. Ct. 1945, 201 L. Ed. 2d 342 (2018); Hartman v. Moore, 547 U.S. 250,

256, 126 S. Ct. 1695, 164 L. Ed. 2d 441 (2006).                        To establish a First Amendment

retaliation claim, a plaintiff must demonstrate that he (1) exercised a right protected by

the First Amendment, (2) suffered an adverse action that was motivated or substantially

caused by his exercise of that right, and (3) incurred some injury caused by the

defendant’s actions. See Dorsett v. Cnty. of Nassau, 732 F. 3d 157, 160 (2d Cir. 2013)

(per curiam); Zuccarino v. Yessman, 19-CV-6370-FPG, 2020 WL 7337781, at *5

(W.D.N.Y. Dec. 14, 2020).             To meet the third element, the plaintiff must establish that

the retaliation chilled or adversely affected his speech, or that he suffered some other

concrete form of harm. See Dorsett, 732 F.3d at 157.

        The existence of probable cause, however, will generally defeat a First

Amendment retaliation claim. 7 See Mangino v. Inc. Vill. of Patchogue, 808 F. 3d 951,

956 (2d Cir. 2015); Fabrikant v. French, 691 F.3d 193, 215 (2d Cir. 2012).                        “Where there

is probable cause to arrest a plaintiff or issue a summons, the Court need not make an

inquiry into the defendants’ motives for doing so.” Norton v. Town of Islip, 97 F. Supp.

3d 241, 257-58 (E.D.N.Y. 2015) (quoting Fabrikant, 691 F.3d at 215); see also Espinoza



7 There are two recent exceptions. In Nieves v. Bartlett, the United States Supreme Court held that
probable cause does not necessarily defeat a First Amendment retaliation claim “when a plaintiff presents
objective evidence that he was arrested when otherwise similarly situated individuals not engaged in the
same sort of protected speech had not been.” __ U.S. __, 139 S. Ct. 1715, 1727, 204 L. Ed. 2d 1 (2019).
The Court cited jaywalking as an example: “[A]t many intersections, jaywalking is endemic but rarely results
in arrest. If an individual who has been vocally complaining about police conduct is arrested for jaywalking
at such an intersection, it would seem insufficiently protective of First Amendment rights to dismiss the
individual’s retaliatory arrest claim on the ground that there was undoubted probable cause for the arrest.”
Id. In Lozman v. City of Riviera Beach, Fla., the Supreme Court held that probable cause does not defeat
a First Amendment retaliation claim against a municipality that is premised on an arrest made pursuant to
a retaliatory official municipal policy if “the alleged constitutional violation was a but-for cause of the arrest.”
__ U.S. __, 138 S. Ct. 1945, 1952, 201 L. Ed. 2d 342 (2018). Neither exception applies here.

                                                        15
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 16 of 31




v. City of New York, No. 11-CV-2108, 2012 WL 4761565, at *5 (S.D.N.Y. Aug. 3, 2012)

(dismissing First Amendment retaliation claim where police officer had probable cause to

ticket the plaintiff).

            a. Rupp did not engage in constitutionally protected criticism of law
               enforcement nor were his First Amendment rights chilled.

        “[T[he First Amendment protects a significant amount of verbal criticism and

challenge directed at police officers.” City of Hous. v. Hill, 482 U.S. 451, 461, 107 S. Ct.

2502, 96 L. Ed. 2d 398 (1987).        “Speech directed at police officers will be protected

unless it is likely to produce a clear and present danger of a serious substantive evil that

rises far above public inconvenience, annoyance or unrest.”           Kerman v. City of New

York, 261 F.3d 229, 242 (2d Cir. 2001).

        Relying on this body of law, Rupp argues that he engaged in protected criticism of

a police officer when he yelled out at McAlister.     But this argument fails to recognize the

significance of two key admissions.      First, Rupp admits that he did not know that he was

yelling at a police officer until well after he yelled.   He therefore did not direct or intend

his speech as criticism of a police officer.        Second, Rupp admits that he yelled out

because he was “[u]pset with the driver’s reaction and provoked by the fear he had

induced in my wife and me.” (Rupp Aff., ¶ 7.) Rupp therefore did not intend or express

his speech as criticism of police conduct in the moment.       To the contrary, the undisputed

record demonstrates that Rupp simply yelled at a passing car, after dark, which yell

contained an expletive.

        Now after the fact, Rupp artfully attempts to characterize his yell as a protected



                                               16
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 17 of 31




warning about dangerous police conduct—driving a police vehicle at night without

headlights illuminated—and argues that he did not have to know that the driver was a

police officer for his speech to be protected as criticism of law enforcement under the First

Amendment.        (Reply Memorandum, Docket No. 26, p. 3.) But Rupp offers no authority

for this proposition, and none of the cases upon which he relies involve speech directed

at an individual who, as it later turned out, just happened to be a police officer.   Rather,

and not surprisingly, each of the cases Rupp cites involves speakers criticizing individuals

known to be police officers and targeted for speech because they are police officers

engaged in police duties.     See, e.g., Hill, 482 U.S. at 453-54 (speech directed at a

uniformed officer engaged in police duties); Hartman, 547 U.S. at 252-53 (speech

directed at federal officials); Lewis v. City of New Orleans, 415 U.S. 130, 94 S. Ct. 970,

39 L. Ed. 2d 214 (1974) (striking down an ordinance criminalizing certain speech directed

at police officers); Smith v. Campbell, 782 F.3d 93, 96-97 (2d Cir. 2015) (speech directed

at known law enforcement officers related to their police duties); Posr v. Ct. Officer Shield

#207, 180 F.3d 409, 413 (2d Cir. 1999) (speech directed at uniformed state court security

officers engaged in their duties); Duran v. City of Douglas, Ariz., 904 F.2d 1372, 1374-75

(9th Cir. 1990) (speech and conduct directed to a uniformed police officer conducting

police duties).

       Given Rupp’s admission that he did not know that he was yelling at a police officer,

this Court finds that no reasonable juror could conclude that he engaged in speech

protected by the First Amendment in the form of law enforcement criticism.             Rupp

therefore cannot establish the first element of his claim, which itself entitles Defendants


                                             17
       Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 18 of 31




to summary judgment.

        The undisputed record also demonstrates that the individual defendants’ actions

did not actually chill Rupp’s speech.    To the extent it could be found that Rupp was

complaining about police conduct before McAlister detained him, Rupp concedes that he

continued to complain about police conduct throughout the encounter with Defendants

McAlister, Parisi, and Giallella, and in a letter submitted to Defendant Derenda the next

day.    Consequently, there is insufficient evidence from which a reasonable jury could

find that the individual defendants’ conduct actually chilled Rupp’s speech.    See Curley

v. Vill. of Suffern, 268 F.3d 65, 73 (2d Cir. 2001) (“Where a party can show no change in

his behavior, he has quite plainly shown no chilling of his First Amendment right to free

speech.”); Pal v. Cipolla, No. 3:18cv616 (MPS), 2020 WL 6881455, at *14 (D. Conn. Nov.

23, 2020) (finding that the plaintiff’s First Amendment rights were not actually chilled

where the plaintiff conceded that she filed a complaint with the police department after

her encounter with police); Dingwell v. Cossette, 3:17-CV-1531 (KAD), 2020 WL

5820363, at *5 (D. Conn. Sept. 30, 2020) (finding no chilling of speech and granting

summary judgment where plaintiff did not stop criticizing police after allegedly retaliatory

adverse action taken); Azeez v. City of New York, No. 16 CV 342, 2018 WL 4017580, at

*12 (E.D.N.Y. Aug. 22, 2018) (finding that a First Amendment retaliation claim premised

on the issuance of a summons in retaliation for threatening to complain about police

misconduct failed where the plaintiff, despite the summons, filed a complaint).

        Nonetheless, this Court agrees with Judge McCarthy that a reasonable jury could

find that Rupp suffered a concrete harm for purposes of the third element by virtue of


                                            18
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 19 of 31




having to appear at the Administrative Adjudication Department with counsel on the

summons.       See Dorsett, 732 F.3d at 160 (“Chilled speech is not the sine qua non of a

First Amendment claim.       A plaintiff has standing if he can show either that his speech

has been adversely affected by the government retaliation or that he has suffered some

other concrete harm.”) (emphasis in original); Smith, 782 F.3d at 100 (finding in relation

to the third element that the “issuance of the [traffic] tickets was an injury in that it

subjected [plaintiff] to a state action requiring that she either appear in court, pay a fine,

or both”).

             b. McAlister had probable cause to detain Rupp and issue a noise-
                ordinance summons.

       In any event, even if sufficient evidence existed from which a reasonable jury could

find in Rupp’s favor on each element above, Rupp’s First Amendment retaliation claim is

defeated by the existence of probable cause. Probable cause does not require “absolute

certainty,” see Boyd v. City of New York, 336 F.3d 72, 76 (2d Cir. 2003), or “the same

type of specific evidence of each element of the offense as would be needed to support

a conviction,” see Adams v. Williams, 407 U.S. 143, 149, 92 S. Ct. 1921, 32 L. Ed. 2d

612 (1972).     It requires “only a probability or substantial chance of criminal activity, not

an actual showing of such activity.” Illinois v. Gates, 462 U.S. 213, 244 n. 13, 103 S. Ct.

2317, 76 L. Ed. 2d 527 (1983).

       Probable cause to arrest or detain exists “when police officers have knowledge or

reasonably trustworthy information of facts and circumstances that are sufficient to

warrant a person of reasonable caution in the belief that the person to be arrested has



                                              19
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 20 of 31




committed or is committing a crime.” Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007);

see also Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015).    As a fluid concept dependent

on “the assessment of probabilities in a particular factual context,” probable cause is

determined based on the totality of the circumstances.       Gates, 462 U.S. at 232-33.

Officers may rely on “those facts available to the officer at the time of the arrest and

immediately before it,” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006), and they

are “not required to explore and eliminate every theoretically plausible claim of innocence

before making an arrest,” Ricciuti v. N.Y. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997).

See also Panetta, 460 F.3d at 395-96 (“An officer’s failure to investigate an arrestee’s

protestations of innocence generally does not vitiate probable cause.”).

       To determine whether probable cause existed for an arrest, courts “assess

whether the facts known by the arresting officer at the time of the arrest objectively

provided probable cause to arrest.” Jaegly v. Couch, 439 F.3d 149, 153 (2d Cir. 2006).

“The probable cause determination is objective; it should be made without regard to the

officer’s subjective motives or belief as to the existence of probable cause.” Picard v.

Torneo, 3:16cv1564 (WWE), 2019 WL 4933146, at *2 (D. Conn. Oct. 4, 2019); see also

Whren v. United States, 517 U.S. 806, 813, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996)

(“Subjective intentions play no role in ordinary, probable-cause Fourth Amendment

analysis.”)

       Whether probable cause existed is decided as a matter of law unless the pertinent

facts and knowledge of the officer are disputed. See Dufort v. City of New York, 874

F.3d 338, 348 (2d Cir. 2017); Nickey v. City of New York, No. 11-CV-3207, 2013 WL


                                            20
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 21 of 31




5447510, at *5 (E.D.N.Y. Sept. 27, 2013) (“[W]hen the facts material to a probable cause

determination are undisputed, the matter is a question of law properly decided by the

[c]ourt.”). Here, probable cause may be decided as a matter of law because the relevant

facts are not in dispute.

        Section 293-4 (G) of the Buffalo City Code provides as follows:

                The following acts and the causes thereof are declared to be
                in violation of this chapter and to constitute unreasonable
                noise:

                ...

                (G) Yelling, shouting or hooting at any time or place so as to
                annoy or disturb the quiet, comfort and repose of a reasonable
                person of normal sensitivities.

See Buffalo City Code § 293-4 (G).

        In assessing whether probable cause existed for McAlister to detain and cite Rupp

for violating this noise ordinance, this Court considers the totality of the following

undisputed facts known to McAlister. First, it was approximately 8:30 p.m. and dark

outside. Second, both McAlister and Rupp were in a public, outdoor space near Chef’s

Restaurant, which was open and operating. Third, McAlister stopped his vehicle in the

vicinity of Chef’s Restaurant to permit two pedestrians to safely cross Seneca Street. 8

Fourth, that after McAlister began to proceed again, Rupp yelled, “Turn your lights on,


8 Judge McCarthy found it undisputed that McAlister “nearly hit two pedestrians crossing the street.”
(Report and Recommendation, p. 11 n. 8.) From there, he found that Rupp’s yell “plainly constitute[d] a
justified warning.” Id. This Court does not share that view of the record. McAlister states that the
pedestrians “abruptly walk[ed] out into the street,” and that he stopped for them to cross safely. (McAlister
Aff., ¶¶ 4, 5.) The Rupps, on the other hand, maintain that McAlister nearly hit the pedestrians, with Rupp
estimating that McAlister stopped two feet in front of them, and Linda stating that he stopped “only inches”
from them. (Rupp Aff., ¶ 6; L. Rupp Aff., ¶ 4.) Notwithstanding this disagreement, it is undisputed that
McAlister stopped his vehicle and that the pedestrians crossed safely.

                                                    21
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 22 of 31




asshole,” loudly enough to cause McAlister to turn into the parking lot and further

investigate. Fifth, that the two pedestrians were also in proximity to hear Rupp’s yell.

      Based on these undisputed facts, this Court concludes as a matter of law that

McAlister had probable cause to detain and cite Rupp for violating the noise ordinance.

Rupp yelled loudly at night in a public place—loudly enough for McAlister to hear him in

his running vehicle as he proceeded down the street—in front of a restaurant and at least

three unknown individuals, and his yell contained an expletive. Given both the volume

and nature of Rupp’s yell in the presence of bystanders, a reasonable person of normal

sensitivities could be annoyed and have their quiet, comfort, and repose disturbed.

McAlister therefore had probable cause to detain and cite Rupp for violating the noise

ordinance.

      Rupp’s argument to the contrary is unpersuasive. Insisting that he was simply

issuing a warning to a police officer engaged in dangerous conduct, Rupp argues that

McAlister lacked probable cause because he should have known that no reasonable

person would be annoyed by a yelled warning. This argument fails for at least two

reasons.

      First, Rupp’s argument hinges on his belief that a loud warning was warranted.

But the salient facts for determining probable cause are those understood by McAlister,

not by Rupp. See Panetta, 460 F.3d at 395. In that regard, at the time Rupp yelled,

McAlister did not perceive any apparent danger or emergency. There is no evidence

that McAlister knew while he was driving that his headlights were off, nor did McAlister

view the situation with the two pedestrians as dangerous. (McAlister Aff., ¶¶ 4, 5.) From


                                            22
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 23 of 31




McAlister’s perspective, the pedestrians stepped in front of him, which caused him to have

to stop to allow them to cross safely.        Id.   Whether Rupp perceived the situation

differently has no bearing on what McAlister knew at the time he heard Rupp yell for

purposes of determining probable cause. See Lowth v. Town of Cheektowaga, 82 F.3d

563, 570 (2d Cir. 1996) (“[P]robable cause for an arrest must be determined on the basis

of the information reasonably available to the arresting officer at the time of the arrest, not

on the basis of what the arrested party believed to be happening.”)

       Second, as McAlister assessed this fluid situation, he was not required to explore

every legitimate reason Rupp may have had for yelling. See Ricciuti, 124 F.3d at 128.

Rupp essentially argues that McAlister should have elected not to cite him under the

circumstances.    But discretion to charge and probable cause to charge are distinct

concepts. Here, probable cause to believe that Rupp violated the noise ordinance arose

the moment McAlister heard Rupp loudly yell a phrase containing an expletive at night in

a public place within earshot of himself and at least two bystanders (the pedestrians).

Whether McAlister should thereafter have exercised his discretion differently after

learning more about the circumstances of Rupp’s yell is a separate matter not at issue.

For probable cause purposes, McAlister was not required to explore the reason Rupp

yelled before detaining him for violating the noise ordinance. See id.; see also Panetta,

460 F.3d at 395-96.

       Accordingly, this Court finds that a person of reasonable caution faced with the

undisputed facts known to McAlister at the time in question would have sufficient reason

to believe that Rupp violated the noise ordinance, such that probable cause to detain and


                                              23
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 24 of 31




cite Rupp for such a violation existed. See Walczyk, 496 F.3d at 156.         Because the

existence of probable cause is a complete defense to Rupp’s First Amendment retaliation

claim, Defendants McAlister, Parisi, and Giallella are entitled to summary judgment.

            c. Defendants McAlister, Parisi, and Giallella are entitled to qualified
               immunity.

      Finally, even if probable cause could be found to be lacking, Defendants McAlister,

Parisi, and Giallella would still be entitled to summary judgment based on qualified

immunity.     “Qualified immunity protects public officials from civil liability ‘if (a) the

defendant’s action did not violate clearly established law, or (b) it was objectively

reasonable for the defendant to believe that his action did not violate such law.’”

Coggins v. Buonora, 776 F.3d 108, 114 (2d Cir. 2015) (quoting Salim v. Proulx, 93 F.3d

86, 89 (2d Cir. 1996)); White v. Pauly, __ U.S. __, 137 S. Ct. 548, 551, 196 L Ed. 2d 463

(2017) (per curiam) (“Qualified immunity attaches when an official’s conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person

would have known.”).     Courts may “exercise their sound discretion in deciding which of

the two prongs of the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236,

129 S. Ct. 808, 172 L. Ed. 2d 565 (2009).

      “A clearly established right is one that is ‘sufficiently clear that every reasonable

official would have understood that what he is doing violates that right.’” Mullenix v.

Luna, 577 U.S. 7, 11, 136 S. Ct. 305, 193 L. Ed. 2d 255 (2015) (per curiam) (quoting

Reichle v. Howards, 566 U.S. 658, 132 S. Ct. 2088, 2093, 182 L. Ed. 2d 985 (2012)).



                                             24
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 25 of 31




Clearly established law should not be defined “at a high level of generality.” White, 137

S. Ct. at 552.   Although the caselaw “does not require a case directly on point for a right

to be clearly established, existing precedent must have placed the statutory or

constitutional question beyond debate.” Id. at 551 (alteration omitted) (internal quotation

marks omitted).

       Here, although this Court finds insufficient evidence from which one could

reasonably conclude that Rupp was engaged in protected speech, it remains that the First

Amendment right to criticize police conduct was clearly established at the time McAlister

detained Rupp.      Entitlement to qualified immunity would therefore turn on whether

McAlister’s probable cause determination was objectively reasonable.         In this regard,

“[a]n officer’s determination is objectively reasonable if there was ‘arguable’ probable

cause at the time of arrest—that is, if ‘officers of reasonable competence could disagree

on whether the probable cause test was met.’” Jenkins v. City of New York, 478 F.3d

76, 86 (2d Cir. 2007) (quoting Lennon v. Miller, 66 F.3d 416, 423-24 (2d Cir. 1995)).   The

essential inquiry is whether it was objectively reasonable for the officer to conclude that

probable cause existed.     See id.

       Based on the totality of undisputed circumstances set forth above, this Court finds

this standard easily met.    At a minimum, reasonable police officers could disagree on

whether probable cause existed to detain and cite Rupp for violating the noise ordinance.

Consequently, Defendants McAlister, Parisi, and Giallella would be entitled to summary

judgment on this basis as well.

       2. Fourth Amendment and New York False Arrest Claims


                                             25
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 26 of 31




       A false arrest claim brought under § 1983 and premised on the Fourth Amendment

right to be free from unreasonable seizure is analyzed the same as a claim for false

arrest/false imprisonment brought under New York law.       See Ackerson v. City of White

Plains, 702 F.3d 15, 19 (2d Cir. 2012) (per curiam) (citing Weyant v. Okst, 101 F.3d 845,

852 (2d Cir. 1996)).   The two claims are essentially synonymous. See Weyant, 101

F.3d at 853 (citing Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995)); Nix v.

City of Rochester, No. 6:14-CV-06395 (MAT), 2017 WL 3387103, at *5 (W.D.N.Y. Aug.

5, 2017).

       To succeed on a false arrest/false imprisonment claim, a plaintiff must show that

(1) the defendant intended to confine the plaintiff; (2) the plaintiff was conscious of the

confinement, (3) the plaintiff did not consent to the confinement, and (4) the confinement

was not otherwise privileged.    See Willey v. Kirkpatrick, 801 F.3d 51, 70-71 (2d Cir.

2015) (quoting Broughton v. State of N.Y., 335 N.Ed.2d 310, 314 (N.Y. 1975)); Nix, 2017

WL 3387103, at *5.

       Probable cause “is a complete defense to an action for false arrest brought under

New York law or § 1983.” Ackerson, 702 F.3d at 19.          Thus, “[t]o avoid liability for a

claim of false arrest, an arresting officer may demonstrate that either (1) he had probable

cause for the arrest, or (2) he is protected from liability because he has qualified

immunity.” Simpson v. City of New York, 793 F.3d 259, 265 (2d Cir. 2015); Bernard v.

United States, 25 F.3d 98, 102 (2d Cir. 1994); Walker v. City of New York, 15 CV 500

(NG)(ST), 2017 WL 2799159, at *3 (E.D.N.Y. June 27, 2017) (“An arrest is privileged



                                            26
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 27 of 31




when probable cause exists, and probable cause is, therefore, a complete defense to a

claim for false arrest.”) (citing Weyant).

       Having determined above that probable cause existed as a matter of law, or at a

minimum, that arguable probable cause existed, summary judgment in Defendants’ favor

is warranted on Rupp’s false arrest claims as well.

       In the alternative, as to the state false arrest claim, this Court would decline to

exercise supplemental jurisdiction over it given the absence of surviving federal claims.

See 28 U.S.C. § 1367 (c)(3).       The United States Supreme Court has instructed that

courts should ordinarily decline to exercise supplemental jurisdiction in the absence of

federal claims.   See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7, 108 S. Ct.

614, 98 L. Ed. 2d 720 (1988) (noting that in the usual case where all federal claims are

eliminated before trial, the relevant factors informing the decision of whether to exercise

supplemental jurisdiction will “point towards declining to exercise jurisdiction over the

remaining state-law claims”); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726,

86 S. Ct. 1130, 16 L. Ed. 2d 218 (1966) (“Certainly, if the federal claims are dismissed

before trial, . . . the state claims should be dismissed as well.”).

       The Second Circuit shares this view: where “federal-law claims are eliminated

before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward

declining to exercise jurisdiction over the remaining state-law claims.” Valencia ex rel.

Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003); see also Marcus v. AT&T Corp., 138




                                              27
     Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 28 of 31




F.3d 46, 57 (2d Cir. 1998) (“In general, where the federal claims are dismissed before

trial the state claims should be dismissed as well.”)

          Accordingly, in the alternative, this Court would decline to exercise supplemental

jurisdiction over the state claim and would instead dismiss it under 28 U.S.C. § 1367

(c)(3).

          3. New York Malicious Prosecution

          The standards for federal and New York malicious prosecution claims are

substantially similar.   See Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003).            For a

state law claim, a plaintiff must demonstrate “(1) the commencement or continuation of a

criminal proceeding by the defendant against the plaintiff, (2) the termination of the

proceeding in favor of the accused, (3) the absence of probable cause for the criminal

proceeding, and (4) actual malice.” 9 Brooks v. Whiteford, 384 F. Supp. 3d 365, 371

(W.D.N.Y. 2019); see also Mitchell v. City of New York, 841 F.3d 72, 79 (2d Cir. 2016).

           Having determined above that probable cause existed for McAlister to detain and

cite Rupp, summary judgment in Defendants’ favor is warranted on this claim as well,

since the absence of probable cause is a required element of the cause of action.              And

here too, this Court would decline to exercise supplemental jurisdiction over this state

claim for the reasons set forth above.      See 28 U.S.C. § 1367 (c)(3).

          4. New York Respondeat Superior

          Unlike municipal liability for federal claims brought under § 1983 and the Monell



9 A federal malicious prosecution claim adds a fifth element: the plaintiff must also prove “a post-
arraignment seizure.” Swartz v. Insogna, 704 F.3d 105, 112 (2d Cir. 2013).

                                                28
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 29 of 31




doctrine, New York law may permit respondeat superior liability against a municipality for

torts committed by its employees acting within the scope of their employment.          See

Aponte v. City of New York, Case No. 14-CV-3989 (KMK), 2016 WL 5394754, at *7

(S.D.N.Y. Sept. 26, 2016).     But here, in the absence of any state claims over which this

Court would exercise supplemental jurisdiction, this claim too must be dismissed. See

28 U.S.C. § 1367 (c)(3).

         5. First Amendment As-Applied Challenge to Buffalo City Code § 293-4 (G)

         An “as-applied” constitutional challenge to a statute “requires an analysis of the

facts of a particular case to determine whether the application of a statute, even one

constitutional on its face, deprived the individual to whom it was applied of a protected

right.” Field Day, LLC v. Cnty. of Suffolk, 463 F.3d 167, 174 (2d Cir. 2006).    Given this

Court’s finding that no reasonable juror could conclude that Rupp was engaged in

constitutionally protected criticism of police conduct, Rupp’s First Amendment “as-

applied” challenge necessarily fails, since no reasonable factfinder could conclude that

any of the defendants deprived Rupp of a protected right by enforcing the noise

ordinance.     Summary judgment in Defendants’ favor on this claim is therefore warranted.

         6. Failure to Intervene

         “It is widely recognized that law enforcement officials have an affirmative duty to

intervene to protect the constitutional rights of citizens from infringement by other law

enforcement officers in their presence.” Terebesi v. Torreso, 764 F.3d 217, 243 (2d Cir.

2014).     To establish a failure-to-intervene claim, a plaintiff must prove (1) that a

constitutional violation occurred against the plaintiff, (2) that the defendant knew, or


                                             29
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 30 of 31




deliberately ignored, that the constitutional violation was going to be or was committed,

(3) that the defendant had a reasonable opportunity to intervene to prevent the harm, and

(4) that the defendant did not make a reasonable effort to intervene.    See Curley, 268

F.3d at 72.   Notably then, a failure-to-intervene claim fails on the first element in the

absence of an underlying constitutional violation.   See Alexander v. Nolan, 6:17-CV-725

(GTS/ATB), 2018 WL 6621400, at *8 (N.D.N.Y. Dec. 18, 2018) (finding that failure-to-

intervene claim requires underlying constitutional violation) (collecting cases).   Since

here there remains no constitutional claim to which a failure-to-intervene claim could

attach, this claim must be dismissed.     See id.

                                   IV.    CONCLUSION

       Having reviewed Judge McCarthy=s Report and Recommendation, and having

considered the Objections and the parties= submissions, this Court accepts the Report

and Recommendation in part and sets it aside in part, consistent with the foregoing

decision.   Rupp’s motion for summary judgment will be denied, and Defendants’ motion

for summary judgment will be granted.

                                         V.   ORDERS

       IT HEREBY IS ORDERED, that the Report and Recommendation (Docket No. 30)

is ACCEPTED in part and SET ASIDE in part, consistent with the foregoing decision.

       FURTHER, that Plaintiff’s Objections (Docket No. 31) are DENIED.

       FURTHER, that Defendants’ Objections (Docket No. 32) are GRANTED,

consistent with the foregoing decision.

       FURTHER, that Plaintiff’s Motion for Summary Judgment (Docket No. 20) is


                                              30
    Case 1:17-cv-01209-WMS-JJM Document 38 Filed 03/29/21 Page 31 of 31




DENIED.

         FURTHER, that Defendants’ Motion for Summary Judgment (Docket No. 21) is

GRANTED, consistent with the foregoing decision.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.


Dated:     March 29, 2021
           Buffalo, New York
                                                           s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                        United States District Judge




                                           31
